DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with ALEX YU on 16 March 2022.
The application has been amended as follows: 

13. (Currently Amended) The drug delivery device according to claim 9, wherein the at least one movable component is configured as a 

15. (Currently Amended) A drug delivery device in combination with a reading device, wherein the drug delivery device comprises:
a case; and
at least one movable component arranged within and movable with respect to the case, the at least one movable component having a covered part that provides infrared readable representations of data, wherein the covered part of the at least one movable component is covered by an opaque outer surface of the at least one movable component, wherein a first movable component of the at least one movable component is configured to allow visual representations of data assigned to the infrared readable representations of data to be viewed by a user, wherein the visual representations of data are each associated with a respective infrared readable representation of data of the infrared readable representations of data,
wherein the reading device is adapted to read-out the infrared readable representations of data through the case





16. (Currently Amended) The drug delivery device in combination with a reading device according to claim 15, wherein the reading device comprises:
at least one electromagnetic radiation source configured to emit electromagnetic radiation and adapted to illuminate the covered part of the at least one movable component;
at least one optical sensor unit configured to detect electromagnetic radiation reflected from the at least one movable component; and
at least one processing unit configured to determine a data value of the infrared readable representations of data as a function of the detected reflected electromagnetic radiation.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claim 15 (and dependents) has been amended to incorporate the subject matter of allowable Claim 4 and is thereby rejoined. Claims 1-3 are canceled as being directed toward an invention that does not incorporate the allowable “drug delivery device”. Claim 13 has been amended to eliminate language determined to be indefinite, RE: “sleeve-like” as it pertains to defining a “number sleeve”.
The prior art fails to disclose, suggest, or otherwise render obvious a drug delivery device, wherein the drug delivery device comprises one or more “movable components”, which include a “covered part” which provides infrared readable indicia which is visually obscured by an opaque outer surface such that the indicia can not viewed under visible light, but is configured to be optically readable (via an associated reading device which optically reads the infrared readable indicia through the case) under infrared light, whereby the infrared readable indicia respectively corresponds to associated visually readable indicia which can be viewed under visible light. 
The phrase “opaque” have been determined to mean “opaque to light wavelengths within the spectrum of light visible to the naked eye”.
“Visual representations” have been determined to mean “visible to the naked eye”.
“Covered” has been determined to mean “obscured from direct visualization”.
“Provided” has been determined to mean “carried on” or “permitted to be visualized by operation thereof”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/17/2022